Yellott, J.,
delivered the following dissenting opinion:
As I am constrained to dissent from the conclusions reached by the majority of the Judges who sat in this cause, I deem it incumbent on me to assign the reasons which render my concurrence in their opinion impossible. In so' doing it becomes necessary to enter fully into a consideration of the questions as I find them presented by the record, and elucidated by the able arguments of counsel.
The two appeals, which this record presents, are from a -decree of the Circuit Court for Prince George’s County; the respondents in the Court below invoking an exercise of the revisory powers of this Court, on the ground of •error in said decree, in declaring null and void a deed from the respondent, Wm. B. Bayne, to his wife, Elizabeth Bayne, the other respondent; and the complainant, Edelen, objecting to the allowance to the said Elizabeth Bayne of certain sums of money, to he derived from the prospective sale of the property affected by the operation •of. the decree, prior to the payment of the debts due to the creditors of the said Wm. B. Bayne, which were subsisting claims against him at the time of the execution of the deed. An inspection of the record does not reveal the existence of any creditors at the present period except the complainant, Edelen; and the validity of the -deed is the main and important question involved in controversy. If the transactions between the respondents, *111ultimating in the execution of the conveyance, were such as should not receive the sanction of a Court of equity, because of the intent to hinder, delay and defraud the creditors of the grantor, a decree for the sale of the real estate would carry with it the question of distribution; but if no such intent can be discovered or inferréd from the facts in. evidence, the property should remain in statu quo ante litem ; and as there ought to be no decree for a sale, no question in relation to the proper distribution of the proceeds could possibly be presented.
The facts apparent from the record are neither numerous- nor involved in the complication and obscurity produced by the adduction of antagonistic and contradictory testimony. With the exception of the complainant, himself, who merely proved that his claim had never been liquidated, the only witnesses produced for the purpose of proving the absence of honest intent in the execution of the deed, were the grantor and the grantee named in the instrument, and who are the respondents in these proceedings. The complainant makes his adversaries in the cause his own witnesses, and relies solely on their testimony for an impeachment of the validity of the conveyance made by the one to the other. The testimony of these witnesses is consistent in relation to the main fact, which is the loan by the wife to the husband, of various sums of money on his express promise of repayment; and any slight discrepancies in regard to minor points, while relating transactions extending through a period of many years, are certainly not suggestive of collusion between the witnesses, and might therefore tend rather to strengthen than to weaken their credibility. In the record there is no proof to contradict them, and as there can be no recognition, as evidence, of any fact, suggestion or suspicion derived from sources dehors the record, their testimony is all the proof before the Court in relation to the execution of the deed.
*112From the testimony thus offered by the complainant it appears that the respondents were married in the year eighteen hundred and forty-four. Subsequently to the marriage, hut in the same year, Robert W. Hunter, the father of Mrs. Bayne, loaned to the husband one thousand dollars, exacting of him a promise to pay this sum to his wife, which promise Bayne gave, as a condition on which he received the money, both to Hunter and to his wife. Bayne also gave a memorandum of this loan to his wife, which she retained in her possession until the time of the execution of the deed. Not very long after this transaction Mr. Hunter gave his daughter a family of negroes, who were sold and the money thus obtained, amounting to fifteen hundred dollars, was, in the year eighteen hundred and forty-six, loaned by her to her husband; she, at the time, exacting and receiving from him a promise of repayment. Soon after the death of her father, in the year eighteen hundred and fifty-eight, Mrs. Bayne loaned her husband six hundred dollars, and in eighteen hundred and sixty-eight, about the time of the execution of the deed, she made him two loans, one of twelve hundred and another of three hundred dollars. The whole amount of the money thus loaned by her to him was four thousand six hundred dollars, which with interest added thereto, amounted to eight thousand dollars when the deed was executed; and she made each of these loans on the faith of his promise of repayment. The testimony further shows that there were frequent and earnest importunities on the part of the wife to induce her husband to furnish her with some adequate security, so that she and her children might he protected from the misfortunes which in the vicissitudes of life are always possible, and not unfrequently of actual occurrence.
The evidence in this cause discloses the fact that, on the twenty-first day of August, eighteen hundred * and fifty-five, oneTownley A. Monroe, as guardian of Wm. Z. Edelen, *113and Della A. Edelen, executed a bond to tbe State of Maryland, with a penalty of two thousand dollars; and that on said bond Robert W. Hunter and the respondent, Wm. B. Bayne were sureties. In the year eighteen hundred and sixty-eight, suits were brought on this bond, in the name of the State, for the use of Wm. Z. Edelen and Della'A. Edelen; the declaration in each suit being filed on the twenty-first of December in that year. On the nineteenth day of January, eighteen hundred and sixty-nine, a judgment was rendered in each suit for three hundred and forty-three dollars and twenty-one cents, with interest thereon until paid. At the June Term, eighteen hundred and seventy, in the Circuit Court for Prince George’s County, an execution was issued on the judgment in favor of Wm. Z. Edelen, and was returned nulla bona. On the fifteenth day of April, eighteen hundred and eighty, the other judgment was assigned by Della A. Edelen to Wm. Z. Edelen, who thus held both judgments when tha bill of complaint in this cause was filed on the eighteenth day of June, eighteen hundred and eighty.'
Anterior to the institution of the suits on the bond, as is apparent from the dates of the docket entries, Wm. B. Bayne, having no other means of refunding the sums of money loaned as aforesaid, on the seventh day of September, eighteen hundred and sixty-eight, put upon record a deed conveying to his wife his real estate situate in Prince George’s County. The estimated value of this property at the time of the execution of the conveyance was between seven and eight thousand dollars; but the proof shows that there has been a .subsequent depreciation, and that it is not now worth more than four or five thousand dollars. In her testimony Mrs. Bayne says she was not present at the execution of the deed, and although Bayne, himself, says he delivered it to her, his subsequent statement seems to leave room for the inference that he left *114it in the office of the clerk for registration, and afterwards informed her of the fact. On this ground it has been contended in argument that there has been no sufficient delivery, and, therefore, no seisin in the party designated as the grantee; or, in other words, that the instrument was inoperative as a deed of conveyance for want of delivery, and that consequently the seisin still remains in the grantor. It is apparent from both the older and more recent authorities, that no particular mode of delivery is prescribed. In Sheppard’s Touchstone, 57, it is said:
“And for this it must be known that delivery is either actual; that is, by doing something and saying nothing; or else verbal; that is, by saying something and doing nothing, or it may be by both. And a deed may be delivered by the party himself that doth make it, or by any other by his appointment or authority precedent, or assent or agreement subsequent; for omnis ratihabitio mandato aequiparatur.”
In the case of Barry vs. Hoffman, 6 Md., 87, the Court said ; “The law does not prescribe any mode of delivery. It may be by word or by deed.” And in 40 Md., 97, it is decided that, “no particular form of procedure is necessary to effect a delivery; it may be by words or acts, or by both combined; but in all cases the intention that it shall be a delivery must exist.”
In an earlier case, where a bill of sale was left with the clerk for record, this seeming to be the only proof of delivery, an attempt was made in argument to demonstrate its insufficiency, but the Court said: “ The delivery may be either actual or verbal, and it is sufficient if there be an intention or assent of the mind, on the part of the grantor to treat the deed as his. The instrument in this case was duly acknowledged and recorded, and whether the law requires these formalities or not to make this a valid deed, they are, nevertheless, sufficient to warrant the presumption of a legal delivery by the grantor. The clerk, after *115lie has recorded a deed, must return the same to the grantee, who is the proper party to receive it, and therefore the possession of the clerk, under such circumstances, will be regarded as the possession of the grantee.” Stewart vs. Redditt, 3 Md., 79.
The registration of-a deed seems to be operatively tantamount to the more ancient and ceremonious mode of transfer by livery of seisin, an open and notorious act intended to indelibly record the fact of investiture on what has been figuratively termed the tablet of the memory. The registration is open to the inspection of the whole world, and thus becomes an adequate substitution for the impressions record'ed-in-the memories of witnesses by livery of seisin, which was formerly the mode of delivery by the feoffor to the feoffee. There can therefore be no doubt that the registration of a deed operates as an actual delivery, if the grantee is subsequently found holding it in his possession and relying upon it as his muniment of title.
The registration of the deed being equivalent to an actual and manual delivery, a title was transferred to the grantee, good and sufficient in legal contemplation, unless impeachable on the ground of fraud. The grantee has acquired a seisin in the land, and an important and valuable right which cannot be taken from her in the absence of proof tending to characterize the transaction as fraudulent in its inception and consummation. When-relief is invoked by a bill in equity it can only be granted secundum allegata et secundum probata. In other words, the allegata and the probata must correspond, and the probata must have reference to the allegata. As observed by Chief Justice Marshall, in Carneal, et al. vs. Banks, 10 Wheaton, 189, “The maxim that a decree must be sustained by the allegations of the parties, as well as by the proof in the cause, is too well established to be disregarded.”
*116The interest of the grantee eannot be affected by the fraudulent intent of the grantor, unless she had knowledge of such intent, and co-operated with him in carrying it into execution. And her cognizance and co-operation must not only be made apparent by averment, but it must be established by proof. This principle is recognized and enunciated in Green vs. Tanner, 8 Met., 411, where it is said that “the fact that the grantor was in debt when he made the conveyance, is not sufficient to raise the presumption of fraud; there must be proof that it was made with the intention to defraud creditors, and that the grantee had knowledge of such intention.”
And in Foster vs. Hall, 12 Pick., 99, Chief Justice Shaw said, “ The fact to be proved was that the conveyance was with a fraudulent intent to delay or defeat the creditors of the grantor, by preventing them from securing their debts by attachment, in which case as against such creditors, the conveyance would be inoperative and void. But the law does not put .this construction upon the conveyance, unless there was a fraudulent intent in both parties, nor can the estate of the grantee be defeated, by showing a fraudulent purpose in the grantor, unless it be shown that the grantee participated in it, and by his concurrence promoted it. The proposition to be established then, by the attaching creditor who seeks to vacate a prior conveyance on the ground of fraud is, that the grantor made his conveyance with the intent and for the purpose of defrauding his creditor, by a pretended and colorable sale, or by a sale without consideration, or upon a secret trust contrary to good faith, and that the grantee knew of this intent and purpose, and participated in it. These propositions are in some measure independent of each other, inasmuch as there may be a fraudulent intent on the part of the grantor, but not known to the grantee, though proof of both must concur, to make out a case for the creditor.”
*117This doctrine, so clearly elucidated by the eminent •Judge, whose language has just been transcribed, had •antecedently received the sanction of the Supreme Court of Massachusetts, in the case of Bridge vs. Eggleston, 14 Mass., 249. In that case, Chief Justice Parker, in delivering the opinion of the Court said, “ If fraud is thus proved on him, (the grantor,) then the knowledge of it. on the part of the grantee is to be proved; which may he done by showing a trifling consideration, or none at all; by acts inconsistent with the bona fide ownership of the property, by confessions of the nature of his bargain; or by other circumstances tending to show a knowledge of the designs of the grantor. Without this latter evidence "the former, as to the designs of the grantor, is wholly ineffectual to defeat the purchase.”
In order to affect the interest of the grantee and annul her title to the estate, on the ground of fraud, it is necessary, in conformity with the principle established, that the evidence should disclose her knowledge of his covino us intent. There is no such averment distinctly made in the hill of complainant, and the evidence shows that the grantee was ignorant of the existence of any creditors of the grantor at the time of the execution of the deed of conveyance.
Although a fraudulent intent on the part of the grantee has neither been alleged nor proved, yet it is contended that there was no consideration sufficient to support a deed interposed as an obstacle to creditors who are making efforts to obtain satisfaction of their claims from the estate •of the debtor. Undoubtedly no debtor can he allowed to make a gratuitous transfer of his property, for the purpose of withdrawing it from the claims of his creditors, even though the recipient of his bounty were ignorant of his fraudulent intent. A transfer without consideration would not he valid even against himself, unless made with a view to provide for his wife; and not even then as against *118creditors. In judicial contemplation, the signet of the law is affixed to the property of the debtor, and designates it, even in the hands of an innocent grantee without consideration, as a source from which a fund may he derived for the liquidation of his indebtedness.
It is not now, however, a mooted question in Maryland,, that there may be a subsisting relation of debtor and creditor between husband and wife, and that a contract, for the transfer of property by the former to the latter,, for a bona fide and valuable consideration, will he enforced in a Court of equity. Stockett vs. Holliday, 9 Md., 480 Jones vs. Jones, 18 Md., 464.
That a wife may he made a preferred creditor by her husband, is a question which the decisions of this Court-no longer leave open for controversy. Crane and Sons vs. Barkdoll, et al., 59 Md., 534. In Mayfield, et al. vs. Kilgour, et al., 31 Md., 244, it is said “that the wife may become a creditor of the husband; and when the relation of debtor and creditor is established between them, her rights will he regarded by the law with as much favor as those of other-creditors. Inasmuch, therefore, as the complainants have offered no evidence to assail the verity of the consideration, we are to regard the wife as a creditor of the husband, whom he had a right to prefer; and the deed made-by him for her benefit must he sustained.”
In the hill of complaint filed in this cause, it is alleged that the deed of conveyance, thus assailed, .was founded on “ a pretended, or if not on a pretended, then on a past consideration.” The only construction, applicable to the expression “past consideration” in this averment, is that, the conveyance of the property was intended to operate as the extinguishment of a pre-existing debt. This averment is undoubtedly sustained by the proof disclosed by the record ; and not only is not controverted by the respondents, hut is conceded to he true in their answer* In fact, the substance of this averment forms the sole *119basis on which rests their resistance to the claim for relief invoked by the complainant. In the light thrown on this subject by adjudication, in Courts of the highest authority, it cannot now he maintained that an antecedent obligation is not a valid consideration for a subsequent contract. The Supreme Court of the United States said in Swift vs. Tyson, 16 Peters, 19: “ We have no hesitation in saying that a pre-existing debt does constitute a valuable consideration in the sense of the rule, already stated, as applicable to negotiable instruments.” And in Prentice; et al. vs. Zane, 8 How. S. C. R., 470, it was said that “ If the debts were pre-existing ones, as is contended, they would still coustitute a good consideration. However, the decisions in different States on this may differ, and may have changed at different periods, this Court seems deliberately to have held this doctrine in Swift vs. Tyson.”
This question has also been determined by recent adjudication in Maryland. In the case of Busey vs. Reese, 38 Md., 270, Chief Judge Bartol, in delivering the opinion of the Court, after referring to Sioift vs. Tyson, said •“ To entitle the deed first recorded to be preferred, nothing more is required than that it shall be made bona fide, and upon a good and valuable consideration. If taken in payment and satisfaction of a pre-existing debt, it is for a good and valuable consideration within the meaning of the Code.”
It has not been contended in the argument of this cause, that the sums loaned by the wife to her husband, at a period subsequent to the death of her father, in the year eighteen hundred and fifty-eight, did not constitute an indebtedness on his part which he was under a legal obligation to pay to her as his creditor. But it has been urged in argument, that the sums which he obtained from her anterior to the introduction into this State of legislation, having for its object the protection of the *120wife’s property, and its exclusion from the claims of the husband and his creditors, legally appertained to him by the rule of the common law, establishing his marital rights, and that any promise of repayment on his part was devoid of obligation, and could not be enforced. In other words, having obtained these sums, amounting in the aggregate to two thousand five hundred dollars, on the assurance and express promise of re-imbursement, he was in no manner bound by the contract, and that, therefore, these loans are not to be regarded as constituting a pre-existing debt. This question is important, and invokes a careful consideration. Undoubtedly, if the husband, at the period designated, had obtained possession of money, belonging to the wife, by the exercise of his marital rights, no legal obligation of repayment would have been incurred. But the evidence in this cause discloses a totally different category of facts. He did not obtain possession of the money in the hands of his wife in the manner indicated by complainant’s solicitor. He seems to have declined to exercise his marital prerogative, and, as the proof shows, did not obtain possession, until a promise had been exacted by her, and given by him, that she should be re-imbursed. There was a moral obligation on his part, to refund the money obtained under these circumstances ; and when he received the sums from her father and herself, on the condition of repayment, making an express agreement to repay, and giving her a written memorandum to do so, which she retained until the stipulation was complied with by the execution of the deed of conveyance, there can be no difficulty in recognizing the validity of the consideration. His ratification of the moral obligation, by an express promise, converts it into a legal contract susceptible of enforcement by judicial sanction. This doctrine was long since settled in the Court of King’s Bench, in the case of Sawhes vs. Saunders, Cowper’s Rep., 290. In that case, Lord Mansfield said, “The rule *121laid down at the har, as to what is or is not a good consideration in law, goes upon a very narrow ground indeed ; namely, that to make a consideration to support an assumpsit, there must be either an immediate benefit to the party promising, or a loss to the person to whom the promise was made. I cannot agree to that being the only ground of consideration sufficient to raise an assumpsit. Where a man is under a moral obligation, which no Court of law or equity can enforce, and promises, the honesty and rectitude of the thing is a consideration. As if a man promise to pay a just debt, the recovery of which is barred by the Statute of Limitations; or if a man, after he comes of age, promise to pay a meritorious debt contracted during his minority, but not for necessaries; or if a bankrupt, in affluent circumstances after his certificate, promise to pay the whole of his debts; or if a man promise to perform a secret trust, or a trust void for want of writing by the Statute of Frauds. In such, and many other instances, though the promise gives a compulsory remedy, where there was none before either in law or equity ; yet as the promise is only to do what an honest man ought to do, the ties of conscience upon an upright man are a sufficient consideration.”
The other Justices concurred, and Buller added: “I shall give my opinion singly on this point: Whether an obligation in justice, equity and conscience, to pay a sum of money, be, or be not, a sufficient consideration in point of law, to support a promise to pay that sum ? If such a question were stripped of all authorities, it would be resolved by inquiring whether law were a rule of justice, or whether it were something that acts in direct contradiction to justice, conscience and equity. But the matter has been repeatedly decided. I agree with my lord, that the rule laid down at the bar, as to what is or is not a good consideration, is much too narrow. The true rule is, that wherever a defendant is under a moral obligation, or is *122liable in conscience and equity to pay, that is a sufficient consideration.”
The principle enunciated by the Court of King’s Bench was recognized and enforced to its fullest extent in the case of State, use of Stevenson vs. Reigart, 1 Gill, 26, which was an action at law. Certain legacies had been left to the wife and were in the hands of the executors. These sums were demanded by the husband ' and paid to him on the faith of his promise to invest them for her benefit. This he neglected to do, and after his decease, an action was instituted to recover the amount thus obtained by the husband from his administrator. In that case, the Court was asked to instruct the jury that no agreement made by the husband with the wife, or with any person for her, with respect to money that belonged to her in her own right, before and at the time of said marriage, upon which the marital rights of the husband attached by said marriage, was binding upon the husband, and that if the promise was made by the husband in ignorance of his marital rights it was devoid of legal obligation and could not be enforced.
The Court of original jurisdiction refused to grant these instructions, and the Court of Appeals affirmed its ruling. After referring to the case of Hawhes vs. Saunders, and citing other authorities the Court said: “ These last cases, it is true, were cases in equity, and there were no creditors to contend with, but they show that, as between husband and wife, the relation of debtor and creditor may exist.” Referring then to the alleged ignorance of his marital rights on the part of the husband it was further remarked that, “ The agreement having.been entered into by the husband with a full knowledge of all the facts, without fraud or surprise, and being founded on a valid consideration, cannot be otherwise than obligatory. We do not think that the husband can shelter himself under a mistake of law; he not only appears to have taken legal ad*123vice upon the subject of his marital rights in relation to the legacy, hut if he had not, there is, we think, nothing in this case to except it out of the general rule, that ignorance of the law cannot he made available with a full knowledge of all the facts.”
The authority of State, use of Stevenson vs. Reigart is referred to with approval in Drury & Wife vs. Briscoe and Randall, 42 Md., 162.
The authorities, which might he referred to, in support of the principles applicable to the case presented by this record, are numerous, hut a very recent decision of this Court in the case of Crane and Sons vs. Barkdoll, et al., 59 Md., 534, has rendered a multiplication of citations wholly unnecessary. It is only necessary to refer to the exposition of principles presented by the Judge to whom the duty of preparing the opinion was assigned. He says:
“A wife may become a creditor of.the husband, and this provision of the Code (Art. 45, sec. 1,) was never intended to prohibit him from paying, or devoting his property to the payment of, a debt due to her. If she is, in fact, such creditor, the law regards her rights with as much favor as those of other creditors. He'may prefer her in a deed of trust for the benefit of creditors, or he may convey property to her absolutely in consideration and discharge of such debt, in the same way he could in reference to a debt due by him to any other party. These propositions have been so frequently announced and settled by the decisions of this Court that they can no longer he the subject of controversy or doubt.”
After the citation of a number of authorities, a statement of the facts of the case is presented in a very lucid arrangement. Three several sums of money, derived from her father’s estate, were paid to the wife in the years 1854, 1855, and 1856. These sums, as received, were loaned by the wife to the husband upon his express promise made at the time, that he would repay the same, *124and he gave her his notes for the amount borrowed, which notes were afterwards renewed. The husband becoming involved in debt, executed a deed of trust in favor of his wife, making her a preferred creditor. His other creditors assailed this deed in the Circuit Court; but that Court recognized the validity of the conveyance, and .its decree was affirmed by this Court.
Perhaps no two cases are to he found precisely similar in all respectsbut in the case now under consideration and in that reported in 59 Md. the distinctive marks of dissimilarity are so slight as to be barely perceptible. In the latter case there were three loans in three successive years, commencing in 1854 and ending in 1856. In the former there were five or six loans, comméncing in 1844 and ending in 1868 ; the year in which the deed was executed. In each case the wife loaned the money to her husband on his express promise to repay. Barkdoll gave his wife promissory notes, and Bayne memoranda in writing. In each case the husband repaid his wife by making her a preferred creditor, and by a conveyance of his real estate. Neither Bayne nor his wife were voluntary witnesses. They were compelled to testify by their adversary' in the cause, who thus sought to impeach the validity of the deed. Their testimony proved that the deed was given in payment of a pre-existing debt due from the husband to the wife. In the record there is no proof to contradict them; and as there can be no recognition as evidence of any iact or suggestion dehors the record, their testimony in support of the deed is all the proof before this Court. In the other case the parties interested in maintaining the deed were voluntary witnesses in support of its validity. The Judge who delivered the opinion of the Court in that case, said:
“ It is true that while the law has made these parties competent witnesses, they' are all more or less interested in sustaining the deed, and in the result of this suit, and *125that interest undoubtedly affects the credibility of their testimony. It is also true that the existence of this debt and of these notes was not known to parties dealing with and trusting the husband, that a long period intervened between the origin of the debt and the creation of the deed, and that the husband made no attempt to secure it, otherwise than by his notes, until he had contracted debts, and found himself in failing circumstances. These facts, while they are enough to arouse suspicion, and subject what they say to careful scrutiny, are not, in our opinion, sufficient to justify us in imputing perjury to these witnesses, by declaring their testimony to be substantially false, and that these notes were fabricated for the purpose of enabling the husband to cheat and defraud his creditors.”
I am constrained to believe that the questions presented by this record have already been settled by adjudication, and that the sums borrowed by Bayne from his wife on an express promise to repay, constituted a debt which he was under a legal obligation to liquidate, and that this antecedent indebtedness was a valid consideration for the deed of conveyance which was subsequently executed, and which the complainant now seeks to annul on the ground that it originated in a covinous design to hinder and delay the creditors of the grantor.
This deed was executed and put upon record more than fifteen years ago, and was open to the inspection of the whole world during a period of twelve years before an attempt was made to impeach its validity by the institution of these proceedings. The Supreme Court of the United States in the case of Hayward vs. National Bank, 6 Otto, 617, has said that—
“Courts of equity often treat a lapse of time, less than that prescribed by the Statute of Limitations, as a presumptive bar, on the ground of ‘ discouraging stale claims, or gross laches, or unexplained acquiescence in the asser*126tion of an adverse right.’ Adopting the language of Lord Camden, in Smith vs. Clay, Amb., 645, the Court proceeds to say: ‘A Court of equity, which is never active in relief against conscience or public convenience, has always refused its aid to stale demands, when the party has slept upon his right, and acquiesced for a great length of time. Nothing can call forth this Court into activity but conscience, good faith, and reasonable diligence. When these are wanting, the - Court is passive and does nothing. Laches and neglect are always discountenanced.’ These doctrines have received the approval of this Court in numerous cases.”
During the lapse of the many years, while the creditor, fully cognizant of the existence of this deed, remained inactive, the property which at first was hardly adequate to the repayment of the sums loaned, with the interest included, has so depreciated in value, that the proof indicates a doubt that a sum equal to the principal could, at the present period, be obtained by its sale at auction. That the grantee named in the deed was a creditor of the grantor is apparent from the proof; and that the husband had a legal right to make his wife a preferred creditor is a question removed from the scope of controversy by the authorities cited. I think, therefore, that the decree of the Circuit Court should be reversed, as that Court was clearly in error in undertaking to disturb and extinguish the vested rights of the wife, by a decree authorizing and directing a sale of the property, on the assumption that the conveyance made for the' purpose of liquidating a pre-existing debt, was executed with a fraudulent intent to hinder and delay creditors in the collection of their claims.